DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II corresponding to claims 16, 17, 19, 20, 22, 23 and new claims 30-34 in the reply filed on July 16, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-20, 22-23, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the cap" in Lines 13 and 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is meant to be the same as ‘the dropper cap’ or not.
Claim 16 recites the limitation "the swab" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the buffer solution" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the mixed sample-buffer solution" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the mixed sample-buffer solution contents" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the mixed sample-buffer solution contents" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the opening" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

31 recites the limitation "the mixed sample-buffer solution contents" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the mixed sample-buffer solution contents" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the mixed sample-buffer solution contents" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kezes et al. (US Patent No. 4803998) in view of Sugiyama et al. (US 2004/0014237) and Anderson et al. (US 2005/0059161).
Regarding claim 16, Kezes teaches a method for collecting and preparing a biological sample to be tested (Abstract), comprising: 

obtaining the sample with the sterile swab (Column 2, Line 60-Column 3, Line 10), the swab having the sorbent mounted on the end of the stick (swab material 16 made of cotton or a synthetic material); 
opening the dropper bottle assembly by unscrewing and removing the cap with the spout (vial 12 and cap 14, see Figure 1 and Column 2, Lines 60-67); 
inserting the sorbent end of the swab into the bottle (after the same is obtained the swab applicator is paced in the open end of the vial which is sealed, see Column 3, Lines 1-17);
breaking the stick at the pre-selected location leaving the sorbent and a portion of the stick in the bottle  (the swab comprises a frangible joint 26 which proves the proximal portion of the swab to be broken off after the swab is inserted into the vial to prevent contamination, see Column 3, Lines 18-53 and Figure 2);
closing the dropper bottle assembly by re-screwing the cap onto the threaded neck (after the sample is inserted the cap is placed on the vial, see Column 3, Lines 1-17, see also Column 3, Lines 17-68);

Sugiyama teaches a method for collecting and preparing a biological sample to be tested comprising: obtaining a dropper bottle (container 1) having a dropper cap (cap 10), with a spout (aperture 18 that communicates with the tube 11), said bottle containing a liquid buffer (Paragraph 0006; Figures 5a-5c)
agitating the bottle to mix the sample with the buffer solution  (The capped container 1 is well shaked so that the sample liquid diluted with diluent 7 to have a predetermined dilution, see Paragraphs 0066 and 0068);
opening the dropper cap to expose the spout (the lid is opened as shown in Figure 5(b), see Paragraph 0069); 
rotating the bottle so that the mixed sample-buffer solution reaches the spout (Figures 5a-5c); and 
dispensing at least a portion of the mixed sample-buffer solution contents of the bottle through the spout (the liquid is pipetted into a laboratory dish or tube to be cultured, see Paragraphs 0067-0070).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method taught by Kezes to include a dropper cap as taught by Sugiyama in order to provide a swab test kit which is particularly easy to pipette a required amount into a container (Sugiyama Paragraphs 0010-0012).
Kezes is silent on the weakened portion having a distance being 90% to 100% of the height of the bottle without the dropper cap. Anderson teaches the weakened portion (the swab 130 will need to be sized so that it fits snugly beneath an outer surface 37 of the conical inner wall 33 and along the inner surface 59 of the side wall 58 of the vessel 50, One way to achieve this snug fit is to use a swab 130 which has been manufactured to include a mid-section score line (not shown), thereby permitting an upper portion of the swab 130 to be manually snapped-off and discarded after use, leaving only the specimen-bearing, lower portion of the swab in the 
It would have been obvious to of ordinary skill in the art to have modified Kezes with Anderson because Anderson teaches breakable swabs as being known in the art (as noted by incorporation by reference of U.S. Patent No. 5623942) and further per Paragraph 0083, scoring can be set at the desired point so the part protruding from the container is broken off, Column 1, Lines 20-31, U.S. Patent No. 5623942). 
Regarding claim 17, Kezes is silent on the shaking of the bottle. Sugiyama teaches wherein: said agitating is accomplished by shaking the bottle multiple times (Paragraph 0066; ‘well shaked’ understood to be multiple times). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method taught by Kezes to include a dropper cap as taught by Sugiyama in order to shake the bottle multiple times to ensure a proper dilution amount (Paragraph 0066 of Sugiyama).
Regarding claim 19, Kezes is silent on the cap with a spout. Sugiyama teaches wherein: said dropper cap has a hinged cover (cap 10 has a lid 15 having one end rotatable connected to the peripheral end of the cap 10; Paragraph 0059; Figures 5a-5c) and said opening the dropper cap comprises rotating the hinged cover (Paragraph 0059; Figures 5a-5c). It would have been .
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kezes et al. (US Patent No. 4803998) in view of Sugiyama et al. (US 2004/0014237) and Anderson et al. (US 2005/0059161) as applied to claim 16 above and in further view of Wu et al. (US 2005/0106753).
Regarding claim 20, Kezes in view of Sugiyama is silent on the cap with a threaded cover. Wu teaches wherein: said dropper cap (210) has a threaded cover (110), and said opening the dropper cap comprises rotating said threaded cover to remove the threaded cover from the dropper cap (Paragraphs 0029-0031; Figure 7). It would have been obvious to one of ordinary skill in the art to have modified Kezes in view of Sugiyama with Wu because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the hinged cap of Kezes in view of Sugiyama with the threaded cap of Wu.
Claims 22-23 and 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kezes et al. (US Patent No. 4803998) in view of Sugiyama et al. (US 2004/0014237) and Anderson et al. (US 2005/0059161) as applied to claim 16 above and in further view of Esfandiari (US 2006/0205059).
Regarding claim 22, Kezes is silent on the sample being blood. Esfandiari teaches wherein: said sample is a blood sample (Paragraph 0031). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immuno assay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
claim 23, Kezes is silent on the sample being blood.Esfandiari teaches wherein: said sample is one of oral fluid, blood, urine, stool, and epithelia (Paragraph 0031). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immunoassay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
Regarding claim 30, Kezes is silent on the test device. Esfandiari teaches wherein: said dispensing at least a portion of the mixed sample-buffer solution contents of the bottle supplies the mixed sample-buffer solution contents of the bottle to a predefined location of a test device (Paragraphs 0052-0054). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immunoassay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
Regarding claim 31, Kezes is silent on the test device. Esfandiari teaches wherein: the test device comprises an immunoassay device (10) having an opening at the predefined location (Paragraph 0052; hole), wherein the opening is configured to receive the mixed sample-buffer solution contents of the bottle (Paragraphs 0052-0054). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immunoassay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
Regarding claim 32, Kezes is silent on the test device. Esfandiari teaches further comprising: obtaining an additional bottle containing buffer solution; and dispensing at least a portion of the buffer solution of the additional bottle (buffer solution added through element 24; Paragraph 0052, would require a bottle containing said solution). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an 
Regarding claim 33, Kezes is silent on the test device. Esfandiari teaches wherein: said dispensing at least a portion of the mixed sample-buffer solution contents of the bottle supplies the mixed sample-buffer solution contents of the bottle to a predefined first location of a test device (Paragraphs 0052-0054; through element 26); and said dispensing at least a portion of the buffer solution of the additional bottle supplies the buffer solution of the additional bottle to a predefined second location of the test device, wherein the second location is spaced from the first location (Paragraphs 0052-0054; buffer supplied through element 24). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immunoassay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
Regarding claim 34, Kezes is silent on the test device. Esfandiari teaches wherein: the test device comprises an immunoassay device (10) having a first opening (26) at the first location and a second opening (24) at the second location, wherein the first opening is configured to receive the mixed sample-buffer solution contents of the bottle, and wherein the second opening is configured to receive the buffer solution of the additional bottle (Paragraphs 0052-0054). It would have been obvious to one of ordinary skill in the art to have modified the method taught by Kezes to include an immunoassay device and a buffer bottle solution as taught by Esfandiari in order to perform an immunoassay with the collected sample of various fluids including blood, saliva, etc (Paragraphs 0031-0032 of Esfandiari).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791